Citation Nr: 1729990	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-25 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35. 


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to March 1945 in the United States Army.  He was awarded a Purple Heart, as well as the European-African-Middle Eastern Theater, Good Conduct, and Air Medals.  He passed away in August 1980.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016 the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

Finally, the Board notes that the appellant submitted additional evidence following the most recent supplemental statement of the case (SSOC), and has not waived consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  The Board notes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the appellant explicitly requests AOJ consideration.  The substantive appeal in this case was received in September 2013, and AOJ consideration of this evidence has not been explicitly requested.  However, the evidence is duplicative of evidence previously associated with the claims file prior to AOJ review.  Therefore, a waiver of this additional evidence is not necessary, and the Board may properly consider all additional evidence submitted.



FINDING OF FACT

The Veteran was not evaluated as permanently and totally disabled due to any service-connected disability at the time of his death, and his death was not the result of a service-connected disability.  


CONCLUSION OF LAW

Basic eligibility for entitlement to DEA benefits under Chapter 35 is precluded by law.  38 U.S.C.S. §§ 3500, 3501, 3510 (LexisNexis 2017); 38 C.F.R. §§ 3.807, 21.3021(a) (2016).    


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the appellant seeks entitlement to DEA benefits under Chapter 35 of the United States Code.  Pointing to a January 1981 letter, he contends that he was informed by VA that he was entitled to education benefits but that he never received them.  He also maintains that the Veteran's death should be deemed to be service-connected, and he reports that he himself suffers from posttraumatic stress disorder (PTSD) and bipolar disorder.  After careful review, the Board must unfortunately find that basic eligibility for DEA benefits under Chapter 35 is precluded by law.  

Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established if one of the following conditions are met:  (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.S. §§ 3500, 3501, 3510; 38 C.F.R. §§ 3.807, 21.3021(a).  
A review of the record shows that the Veteran was not evaluated as permanently and totally disabled due to any service-connected disability at the time of his death; his sole service-connected disability was his nervous condition, rated as 30 percent disabling.  Concerning the issue of whether the Veteran's death resulted from a service-connected disability, the Board finally denied the claim of entitlement to 
service connection for the cause of the Veteran's death in a November 1982 decision; an attempt to reopen this claim has not been made.  Thus, the Veteran's death cannot be found to have resulted from a service-connected disability.

The Board has considered the January 1981 letter submitted by the appellant.  That letter, from the State of California Department of Veterans Affairs, states that it appears that the appellant will qualify for VA DEA benefits, because he reported that the Veteran's death was adjudicated by VA as service-connected.  Notably, the State of California Department of Veterans Affairs an entity distinct from the U.S. Department of Veterans Affairs, and, as previously discussed, the Veteran's death was not determined by VA to be service-connected.  Thus, entitlement to DEA benefits cannot be established based on this evidence.  

In summary, the appellant does not meet the conditions for eligibility for DEA benefits; the Veteran was not evaluated as permanently and totally disabled due to any service-connected disability at the time of his death, and the Veteran's death has not been found to have resulted from a service-connected disability.  For these reasons, the appellant does not meet the basic requirements for DEA benefits under the provisions of Chapter 35, and his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  The Board is sympathetic to the appellant's medical 


condition and grateful for his father's distinguished and honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

Basic eligibility for entitlement to DEA benefits under Chapter 35 of the United States Code not having been established, the appeal is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


